972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Cornell JONES, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 92-3325.
United States Court of Appeals, Federal Circuit.
May 29, 1992.

53 MSPR 117.
DISMISSED.
ON MOTION
MAYER, Circuit Judge.

ORDER

1
Upon review of the documents submitted by Cornell Jones, it appears that his petition for review is now moot.


2
Accordingly,

IT IS ORDERED THAT:

3
(1) Jones' motion for a stay of proceedings is denied.


4
(2) Jones' petition for review is dismissed without prejudice.